COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Rodney Milum v. The State of Texas

Appellate case number:   01-13-01027-CR

Trial court case number: 1347034

Trial court:             184th District Court of Harris County

       On June 30, 2014, Rodney Milum filed a document in response to the Anders brief filed
by his appointed appellate attorney, Melissa Martin. To the extent the document complains of
the contents of the Anders brief, we will construe it as appellant’s response and take his
arguments into consideration.
        We also construe the document as a motion for new counsel, as it requests “another
appointed lawyer to represent me as it pleases the courts.” The motion is DENIED. There is no
right to choice of court-appointed counsel. See King v. State, 29 S.W.3d 556, 566 (Tex. Crim.
App. 2000); Bunton v. Harmon, 827 S.W.2d 945, 949 (Tex. Crim. App. 1992).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: July 8, 2014